 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdaho Supreme Potatoes,Inc.andLocal Union 983,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Independent,Petitioner.Case 19-RC-7334May 29, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSPursuant to authority granted it by the NationalLaborRelationsBoard under Section 3(b) of theNational Labor Relations Act, as amended, a three-1The election was conducted pursuant to a stipulation for certificationupon consent election. The tally was 64 for, and 74 against,the Petitioner2We agree with the Regional Director that the Employer did not satisfythe Board'sExcelsiorrequirements by providing Petitioner with a computerprintout of employee names which admittedly contained at least 81 namesof ineligible voters in a unit of approximately 146 eligible employees.Chemical Technology,Inc, 214 NLRB No 50 (1974),Excelsior UnderwearInc.,156 NLRB 1236 (1966).Although the Employer contends that because of the intervention of theThanksgiving holiday weekend it did not have the resources to provide anupdated list of eligible employees and still meet the deadline set by theRegional Office for submitting such a list, we note that the Employer mademember panel has considered the Petitioner's objec-tions to an election held on December 19, 1974,1 andthe Regional Director's report recommending dispo-sition ofsame.The Board has reviewed the record inlight of the Employer's exceptions and brief, and'hereby adopts the Regional Director's findings andrecommendations.2ORDERIt ishereby ordered that the election conductedherein on December 19, 1974, be, and it hereby is, setaside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]no efforts thereafterto notifythe Petitioner that thelist included manyineligible names,or toupdate the list as soon as ithad an opportunity to doso.The Employer did not supply a correctedlistuntil2 days before theelection and actedthen only after the Petitionerhad complained to theRegionalDirector about thesubstantialnumber of errorsin the original list.Underthese circumstances we do not believe the Employer took allreasonablemeasures to comply in good faith with theExcelsiorrequire-ments, andwe so find. We also findthat 2 days' accessto the corrected listwas insufficienttimeto cure the substantial omissions from the initial list,and that Petitionerwas thus denied ampleopportunityto communicate withemployeesas required under ourExcelsiorrule.218 NLRB No. 11